Title: John Quincy Adams to John Adams, 30 August 1786
From: Adams, John Quincy
To: Adams, John


     
      Dear Sir
      Cambrige August 30th: 1786
     
     I received a few days agone, your favour of June 2d: you mention an Affair, concerning which I had determined to write in the begin­ning of this Quarter. I have thought much of an Office in which to Study the Law. Should you return home next Spring, and be yourself at Leisure to instruct me, I should certainly prefer that to studying any where else. But if you are still detained in Europe, I should wish to Live in some place, where there might be Society sufficient for relaxation at Times, but not enough to encourage dissipation. Boston I should for several Reasons, wish to avoid. The Principal ones are, that it is unfavorable to Study, and that it would be almost doubly expensive. Mr: Parsons of Newbury, has been mentioned, and I should be very glad to study with him. However it is not perhaps a matter of much consequence whose office I am in, if my Time is well spent in it. I look forward with mingled Pain and Pleasure, to the Time when, I shall finish the Collegiate Term. I have made it my endeavour to be intimate, only with the best Characters in my Class, and there are several, with whom I enjoy many social half hours: as our pursuits are confined here, meerly to Literature, it is necessary to be a very Close Student, in order to acquire a respectable Character. Out of an hundred and sixty Students, that are here, there is undoubtedly every gradation, from the most amiable disposition to the worst; from the smallest genius to the greatest, and from the compleat ignoramus to the youth of learning. There are some who do not study twelve hours in the course of a twelve month, and some who study as much almost everyday, and it always happens that their Reputation, is in an exact Ratio to the attention they pay to studying. The good scholar is esteemed, even by the idle; but the bad one, is despised as much by those who are like him, as he is by the judicious. This is the common Course; but in these peaceful mansions there is the same Spirit of intrigue, and party, and as much inclination to Cabal, as may be discovered at Courts. It has not the same Opportunities to show itself, and remains for the most part concealed. But there are certain Circumstances and Situations in which it breaks forth with great vehemence. This has lately been the Case with my Class. It is customary early in the first Quarter of the Senior Year, for Each Class, to meet, and choose by ballot, one of its members to deliver a Valedictory Oration on the ensuing 21st: of June; and four others, to collect the Theses which are published by the Class when they take their degrees. We have lately gone through this business. There were different parties for three Persons, as Orator, and there was a great deal of intriguing carried on. One only could be successful, and Little of Newbury Port, was finally chosen. A Person who to an excellent genius, unites an amiable disposition, and an unblemished moral character. The Class did me the honour to choose me among the Theses collectors; and for the mathematical Part. Little did I think, when you gave me those Lessons at Auteuil, which you call our suppers, that they would have been productive of this effect. It is a laborious task, and will confine my studies for the ensuing year, much more to the mathematics, than, I should have done if I had been left at my own disposal.
     My Brother Tommy was admitted about ten days ago, and as there were no vacant Chambers in College, he boards at Mr: Sewall’s. He may next year live with Charles, and by that means obtain a very good chamber. He is very young to be left so much to himself as all scholars are here. But his disposition is so good and his inclination for studying such, that I dare say he will behave very well. Charles is attentive to his Studies, and much esteemed both by his Classmates, and by the other Students.
     I write this without knowing of any opportunity to send it by. I hope soon to write to my Mamma, and Sister; but I am very much hurried yet for want of Time. And if I fail writing, I hope they will not attribute it to neglect, or any diminution in my filial and fraternal Sentiments; but to the little Time that I can possibly spare. I should wish for Ferguson’s Astronomy, 1 Vol 8 vo. We shall begin to study it I believe in December, and shall be happy, to receive it by that Time. My Brothers and Cousin desire to be remember’d.
     
      Your dutiful Son
      J. Q. Adams
     
    